*' F\LED
cHARLoTTE, Nc
UNITED STATES DISTRICT COURT `

WESTERN DISTRICT OF NORTH CAROLINA g _|AN' 2 5 2019
CHARLOTTE DIVISION _
‘ z us msTR\cT comm
MISC"")’ l MOIB weersz DISTRICT oF Nc

)

IN THE MATTER OF ) ESTABLISHMENT

ADOPTING A PRISONER ) ORDER

ASSISTANCE PROGRAM )
)

For good cause appearing to the Court,

IT IS ORDERED that:
l. A Prisoner Assistance Program (“PAP”) is hereby established as a Pilot Program for the
United States District Court for the Western District of North Carolina and Will become effective
on or after the date of this Order.
2. The PAP is intended to Work in conjunction With the Court’s Standing Order: In the Matter
of Appointment of North Carolina Prisoner Legal Services, Inc., in State Prisoner Civil Rights
Cases.
3. The PAP shall be available for voluntary application to all civil rights cases in Which the
Plaintiff is a pro se prisoner Who is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915 .
Excluded from the PAP are cases filed under 28 U.S.C. § 2241, § 2254 or § 2255, bankruptcy
appeals, and social security cases.
4. The Clerk is authorized to implement the PAP as generally outlined in the Implementation
Order: In the Matter of Adopting a Prisoner Assistance Program. The Clerk of Court is authorized

to make such changes as necessary to the PAP to assure its successful implementation

 

 

5. This Order shall remain in effect until further order of this Court or until such time as the

Local Rules are amended to incorporate the PAP into the Local Rules.

ITIs so oRDERED. jO/ULM€_J><QL{\<>L$\G\

  
 
   

  

Frank D. Whitney, C 1e
U.S. District Judge

 

